DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 33 and 34, it is unclear what formation the term “frusto-spherical” and “frusto-conical” are intended to cover.  The specification does not use either term, and merely illustrates various shapes.  As such the claim terminology is unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16, 20, 29-34, 42, 43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0233118 A1 to Kahn et al. in view of US 2015/0101447 A1 to Kim.
Re-claim 14, Kahn et al. teach in figure 1B a brake-force simulator for a motor vehicle, the simulator comprising: an elastomer spring 112; a single-piece piston 114 is operatively connected to an operable brake pedal 102 of the motor vehicle and is arranged for being guided axially in a displacement direction towards the elastomer spring; wherein: the elastomer spring is arranged to apply a spring force against movement of the piston when the piston is displaced in 
Kim teaches a brake force simulator in which an elastomer spring is disposed within a cylinder (such as element 100 or 310), as is the piston.  In addition, the elastomer spring is provided with a planar second surface 233 that is perpendicular to the displacement direction in which the piston is displaceable towards the elastomer spring; Kim further teaches a surface of an end face of a second section (i.e. upper section) that faces the piston convexly curves from a center-point of the end face of the second section radially outwards and in a direction away from the single-piece piston.  The use of a cylinder housing would have provided protection for the elastomer spring, as well as prevented any material from interfering with its performance.  By varying the planar direction of the second planar surface, as well as having the surface of the end face of the second section convexly curved, one would have been able to alter the force travel characteristics and desired response or the elastomer spring, as contemplated by Kahn et al.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Kahn et al. with a cylinder for 
Re-claim 15, the elastomer spring is made from at least a polyurethane, see column 3 lines 34-38.
Re-claim 16, the elastomer spring is essentially cylindrical (as it is described as a puck), the spring and added cylinder would have shared the same central longitudinal axis.
Re-claim 20, the end face of the second end section, as taught by Kim is spherically shaped.
Re-claim 30, the end face of the second section (i.e. upper section as illustrated in figure 1B) is radially interior to the second planar surface of the first section (i.e. step).
Re-claim 31, the first stop end face is radially interior to the second stop end face, the first stop end face is axially behind the second stop end face, with respect to a travel direction.
Re-claim 32, the end face of the second section is axially behind the first and second planar surfaces of the elastomer spring, with respect to a travel direction of the piston towards the elastomer spring.
Re-claim 33, the second section as modified by Kim, thus having a spherical end face, would result in an overall shape of a frusto-spherical.  It is noted that the specification does not discuss this shape, and as such the limitation is broadly interpreted.


    PNG
    media_image1.png
    561
    742
    media_image1.png
    Greyscale


Re-claim 34, Kim further teaches an outer surface of the first section (i.e. lower section) of the elastomer spring having a frusto-conical formation.  The use of this formation would provide a specific response to compression.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a region of the elastomer spring first section in Kahn et al. with a frusto-conical shape as taught by Kim, so as to achieve a desire or specific compression result.
Re-claim 29, Kahn et al. teach a motor vehicle braking device, comprising a brake-force simulator, a brake pedal 102 is operatively connected to the brake-force simulator; the brake force-simulator includes: an elastomer spring 112; a single-piece piston 114 is operatively 
Kim teaches a brake force simulator in which an elastomer spring is disposed within a cylinder (such as element 100 or 310), as is the piston.  In addition, the elastomer spring is provided with a planar second surface 233 that is perpendicular to the displacement direction in which the piston is displaceable towards the elastomer spring; Kim further teaches a surface of an end face of a second section (i.e. upper section) that faces the piston convexly curves from a center-point of the end face of the second section radially outwards and in a direction away from the single-piece piston.  The use of a cylinder housing would have provided protection for the elastomer spring, as well as prevented any material from interfering with its performance.  By varying the planar direction of the second planar surface, as well as having the surface of the end face of the second section convexly curved, one would have been able to alter the force travel characteristics and desired response or the elastomer spring, as contemplated by Kahn et al.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Kahn et al. with a cylinder for housing the piston and elastomer spring, re-oriented the second planar surface so that it is perpendicular to the piston travel direction, as well as convexly curved the end face of the second section in a direction away from the piston as taught by Kim, thus providing protection for the 
Re-claim 42, the elastomer spring is the single-piece elastomer spring. 
Re-claim 43, the first stop end face (interior bottom surface) and the second stop end face (distal end of skirt) of the piston are axially offset from each other, see figure 1B.
Re-claim 46, the second section end face as modified by Kim provides a convexly curved surface from a center point radially outwards in a direction away from the piston.
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn et al. in view of Kim as applied to claim 29 above, and further in view of US 2012/0043806 A1 to Linkenbach et al.
Kahn et al. fail to teach an outer surface of the exterior of the first section (i.e. lower section) gradually tapers radially inwards from the first planar surface to the radially exterior edge of the second planar surface.
Linkenbach et al. teach an elastomer spring used in brake force simulator having a gradual taper from a first planar surface to a second planar surface.  This formation provides an increased resistance as the elastomer spring is compressed, and thus a desired compression response.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the elastomer spring first section of Kahn et al. with a gradual taper on its exterior surface as taught by Linkenbach et al., as this would have resulted in an elastomer spring having an increasing response with increasing compression.
Allowable Subject Matter
Claims 17, 21, 22, 35 and 36 are allowed.
Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-16, 20, 29-34, 42, 43, 45 and 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kenrick teaches a reaction force elastomer spring having a spherical shape.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
April 13, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657